  Case 0:19-cr-60381-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 1 of 4

AO 91(Rev,1l/1l) CriminalComplai
                               nt

                                U NITED STATES D ISTRICT C OURT
                                                      forthe
                                            Southern DistrictofFlorida

               United StatesofAmerica
                           V.
         EDW IN EMILIO GARCIA-CONNOR,                               CaseNo.
                                                                              19-6583-5N0W




                                         C R IM IN A L C O M PLAIN T
        1,thecomplainantin thiscase,statethatthefollowing istrueto thebestofmy knowledge and belief.
Onoraboutthedatets)of               December3,2019         inthecounty of                      Broward        inthe
   Southern    Districtof             Florida      ,thedefendantts)violated:
          CodeSection                                                OffenseDescrlption
18US.C.j2199                                               Stowawayonavessel.




        Thiscriminalcomplaintisbased onthesefacts:




        d Continuedontheattachedsheet.

                                                                                  Complainant'
                                                                                             ssignature
                                                                       Jose L.Santana, EnforcementOfficer,CBP
                                                                                   Printed nameand title

Sworn to beforem eand signed in my presence.
                                                                       b                          .
                                                                    j ?
                                                                      '                           .
Dat
  e:;o)c),q                                                  ;
                                                             ..
                                                              .''
                                                            ( -
                                                            4
                                                                                    .

                                                                                        Judge'
                                                                                              *   *   .
                                                                                             ssignature
city and state:              FortLauderdale,Florida                  Lurana S.Snow ,United States M agistrate Judge
                                                                                   Printednameand title
A
    Case 0:19-cr-60381-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 2 of 4




                                               M 'FID A V IT

             1,Jose Santana,beingduly swol'n,state the following:

                    Iam aUnitedStatesCustomsandBorderProtection(1$CBP'')EnforcementOfficerat
      theFortLauderdaleInternationalAirport,Po14EvergladesSeaport,and havebeen so em ployed since

      2005. As a CBP Enforcem entOfficer,l am responsible for the investigation ofcrim inaland

      adm inistrative violationsrelated to the lm m igration and N ationality Actand otherfederalcrim inal

      offenses.

                    Thestatem entscontained inthisaffidavitarebasedon my ownpersonalknowledge,

      aswellasinformation provided to m eby other1aw enforcementofficers. Becausethisaffidavitis

      submittedforthelim itedpurposeofestablishingprobablecause,itdoesnotincludea1lthedetailsof

      the investigation ofw hich 1am aw are.

                     On Decem ber 03, 2019, at approxim ately 9:30 p.m . Edw in Em ilio GA RCIA-

      CON N OR,a citizen and nationalofH onduras,arrived as a stow aw ay atPortEverglades Seaport,

      Southem District of Florida, onboard the M /V M aersk W olfburg coming from Guatem ala.

      G A RCIA -CON N OR w asdiscovered bythecrew ofthe vesselupon anivalto PortEverglade Seaport

      and wasdetained onboard. CBP w asthen notified by the vessel's crew of GA RCIA -CON N O R'S

      discovery and CBP responded to the location ofthe vessel.Upon arrival,CBP took custody of

      GA RCIA -CON NO R afterstatem entsfrom the vessel'ssecurity crew and the captain ofthe vessel

      thatGARCIA-CONNOR wasa stowaway and did nothave perm ission to beonboard thevessel.

             GARCIA-CONNOR wastransported and escorted forprocessing by CBP. System checks

      did not find that GA RCIA -CON N O R has any im m igration perm its or visas to be in the United

      States.D uring a sw orn statem ent,G A RCIA -CON NO R freely adm itted thathç boarded the vessel


                                                      1
e:
     Case 0:19-cr-60381-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 3 of 4



       using a rope withoutauthorization w hile the vesselwas docked in Puerto Cortez,H onduras.

              W HEREFORE,based upon the foregoing,yourA ffiantsubm itsthatthere isprobable cause

       to believethaton oraboutD ecem ber3,2019 in Broward County,in the Southern D istrictofEdwin

       Em ilio G AR CIA -CON N O R was a stow aw ay on a vessel,in violation of Title 18,U nited States

       Code,Section 2199.

              FU RTH ER Y O UR A FFIAN T SA Y ETH N AU GH T.




                                                   ose L.Santana,Enforcem entOfficer
                                                  Custom sand BorderProtection


       Sw orn tp and subscribed before m e
       this        day ofD ecem ber,2019.


          f
              t         t.-                     D
                                                v
       L RAN A S.SN OW
       UN ITED STA TES M A GISTRA TE JU DG E




                                                     2
 Case 0:19-cr-60381-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 4 of 4




                           U N ITED STA TE S D ISTR IC T C O U R T
                              SO UTH ERN D ISTR ICT O F FLO RIDA

                          CASENUMBER:/?-G                         3-
                                  BO ND RECO M M EN DA TIO N



DEFENDANT:Edwin Em ilio Garcia-connor

             Pre-TrialDetention is Recom m ended.
             (PersonalSurety)(CorporateSurety)(Cash)(Pre--rrialDetention)



                                                             i.

                                              By.      -
                                                     AUSA:        erry L.Lidsey




LastKnown A ddress:




W hatFacility:




Agentts):          Jose L.Santana,CBP
                   (FBI) (SECRET SERVICE) (DEA) (lRS) (ICE) (OTHER)
